Mr. Ciiiee Justice BraNtly,
dissenting: I do not agree with my associates in tbe result reached in this case. The transcript before us embodies tbe record upon wbicb tbe order of the district court granting a new trial was made. Besides copies of tbe notice of appeal and the order from wbicb tbe appeal was taken, it consists of copies of tbe judgment roll and of a bill of exceptions settled by tbe judge at tbe instance of tbe plaintiffs at the time tbe order was granted. This bill includes not only copies of the affidavits referred to in tbe majority opinion as filed in support of tbe motion so far as it proceeded upon tbe ground of accident or surprise, but also a copy of a bill of exceptions settled at tbe instance of tbe defendant in support of other grounds laid in its motion. Nowhere in tbe record, however, do we find a copy of the motion to strike our tbe counterclaims pleaded in tbe answer, nor of tbe order overruling tbe same. For evidence that any such proceeding took place in tbe district court resort must be bad to- tbe opinion of tbe district judge rendered at tbe time tbe order granting a new trial was made and to tbe affidavits incorporated in the bill of exceptions. In tbe majority opinion tbe recitals contained in these papers are permitted to* supply tbe place of papers, to-wit, tbe motion and tbe order overruling it, wbicb tbe law re-' *187quires to be part of tbe records of the court as embodying the only evidence to which this court may look to determine, in u given case, what action has been had therein in the trial court and the grounds therefor. In other words, the recitals in these papers are permitted'to take the place of a copy of a motion to strike as well as of the order‘overruling it; whereas, what is made to appear from the papers actually filed in the district court, and the entries- actually made in its. journal, are the only things to which the district court itself, or this court, may look in order to be satisfied that such an order was made. In my opinion, we may not look to these papers for such a purpose. The opinion of the judge has no place in the record for any purpose (Menard v. Montana Central Railway Co., 22 Mont. 340, 56 Pac. 592; Butte & Boston Min. Co. v. Socieie Anonyme des Mines de Lexington, 23 Mont. 177, 58 Pac. 111, 75 Am. St. Pep. 505; Cornish v. Floyd-Jones, 26 Mont. 153, 66 Pac. 838) ; therefore the recitals therein cannot be considered. The affidavits may not by their allegations supply the place of an order which should, if it was ever made, appear in. the court journal and in the judgment roll. If we may not consider these papers as evidence of the making of the order, the subsequent reversal of which upon the entry of judgment is alleged to have surprised the defendant, but must look only to the record which was before the district court at the time :he new trial was granted, then there is nothing in the record to justify that court in granting it. True, these matters are referred to. in the briefs of counsel, but the implied admissions thus made that such a motion was filed, and such an order was made thereon, in no way aid the recitals referred to. Omitting-these recitals from the record as matters having no place therein, it fails to show any reason for granting a new trial upon any of the statutory grounds; for, so far as appears to us, none of the other grounds laid in the motion justify the order, and it seems to have been made for a reason which has no foundation to support it except matters which rested in the memory of the district judge and of counsel. If there ever was filed *188in tbe district court a motion to strike wbicb was treated as a ■demurrer for substance, and if an order was ever made overruling it upon tbe theory that it was such a demurrer, thus misleading counsel to defendant’s prejudice, tbe evidence of these proceedings should be found in the judgment roll. None being found there, the presumption is that they never occurred, or, in any event, that they never became a matter of record in the district court; for we must presume that the judgment roll was made up by the clerk from the record as it actually exists. Omissions therefrom, if any, should have been supplied by amendment to- the record in the proper way, and not by affidavits of counsel or the mere recitals in the opinion of the judge. To justify the granting of a new trial upon a record, such as presented in this case is equivalent to saying that, if the district judge conceives in his own mind that there exists a reason why a new trial ought to be granted, he may grant it, irrespective of the contents of a motion made for that purpose. This court thus establishes a precedent for a practice that finds no justification anywhere, so far as I am aware. Upon the record counsel for defendant relied upon their default taken against the plaintiffs. They had a right to do so> if they chose. The default was entered by. the clerk, and not by the court. When the defendant made its motion for judgment in its favor for a balance after allowing credit for the amount found in favor of the plaintiffs by the referee, there was presented to the court for the first time in the case the question whether the counterclaims stated a cause of action. The defendant, through its counsel, thus chose to abide the action of the court upon their motion. Having done so, they were bound by the conclusion reached thereon, and should not be heard to- complain, except upon appeal from the judgment.
(Submitted January 2, 1902. Decided January 3, 1902.)